--------------------------------------------------------------------------------


Exhibit 10.31


FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
"AMENDMENT") dated as of October 31, 2005, is entered into by and among ATLAS
PIPELINE PARTNERS, L.P., a Delaware limited partnership ("BORROWER"); ATLAS
PIPELINE NEW YORK, LLC, a Pennsylvania limited liability company ("APL NEW
YORK"); ATLAS PIPELINE OHIO, LLC, a Pennsylvania limited liability company ("APL
OHIO"); ATLAS PIPELINE PENNSYLVANIA, LLC, a Pennsylvania limited liability
company ("APL PENNSYLVANIA"); ATLAS PIPELINE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership ("APL OPERATING"); ATLAS PIPELINE MID-CONTINENT
LLC, a Delaware limited liability company ("APL MID-CONTINENT"); ELK CITY
OKLAHOMA PIPELINE, L.P., a Texas limited partnership ("ELK CITY"); ELK CITY
OKLAHOMA GP, LLC, a Delaware limited liability company ("ELK CITY GP"); and
ATLAS ARKANSAS PIPELINE LLC, an Oklahoma limited liability company ("ATLAS
ARKANSAS"; Atlas Arkansas, Elk City GP, Elk City, APL Mid-Continent, APL New
York, APL Ohio, APL Pennsylvania and APL Operating are collectively referred to
herein as the "GUARANTORS," and Borrower and Guarantors are collectively
referred to herein as the "OBLIGORS"); each of the lenders party hereto
(individually, together with its successors and assigns, a "LENDER," and
collectively, "LENDERS"); and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, "ADMINISTRATIVE AGENT").


R E C I T A L S


A. Borrower, certain Guarantors, Administrative Agent and the Lenders have
entered into that certain Revolving Credit and Term Loan Agreement dated as of
April 14, 2005 (as renewed, extended, amended or restated from time to time, the
"CREDIT AGREEMENT").


B. Borrower has entered into that certain Stock Purchase Agreement (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
"STOCK PURCHASE AGREEMENT") dated of even date herewith, with Enogex Inc., an
Oklahoma corporation ("ENOGEX"), whereby Borrower will purchase from Enogex all
of the issued and outstanding common stock of Atlas Arkansas (the "SHARES"; the
acquisition of the Shares contemplated by the Stock Purchase Agreement is herein
called the "ATLAS ARKANSAS ACQUISITION").


C. In order to facilitate the Atlas Arkansas Acquisition, Borrower has requested
that Administrative Agent and the Lenders amend certain provisions of the Credit
Agreement to, among other things, increase the Aggregate Maximum Revolver
Amount.


D. Administrative Agent and the Lenders have agreed to amend the Credit
Agreement as so requested, subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
bound, the parties agree as follows:


SECTION 1. TERMS DEFINED IN CREDIT AGREEMENT. As used in this Amendment, except
as may otherwise be provided herein, all capitalized terms which are defined in
the Credit Agreement shall have the same meaning herein as therein, all of such
terms and their definitions being incorporated herein by reference.


SECTION 2. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions set forth
in SECTION 3 hereof, the Credit Agreement is hereby amended as follows:
 

--------------------------------------------------------------------------------




(a) Section 1.02 of the Credit Agreement (Definitions) is hereby amended as
follows:


(i) The definition of "AGGREGATE MAXIMUM REVOLVER AMOUNT" is hereby restated in
its entirety to read as follows:


"AGGREGATE MAXIMUM REVOLVER AMOUNT at any time shall equal the sum of the
Maximum Revolver Amounts of the Revolver Lenders (Four Hundred Million Dollars
($400,000,000)), as the same may be increased pursuant to SECTION 2.11 or
reduced pursuant to SECTIONS 2.03(a) or 2.07(b)(i)."


(ii) The definition of "CONSOLIDATED EBITDA" is hereby restated in its entirety
to read as follows:


"CONSOLIDATED EBITDA shall mean, for any trailing twelve-month period, the sum
of (i) Consolidated Net Income for such period, plus (ii) the following expenses
or charges to the extent deducted from Consolidated Net Income in such period:
interest, income taxes, depreciation, depletion, amortization, non-cash
compensation on long-term incentive plans, and other non-cash charges to
Consolidated Net Income, minus (iii) non-cash credits to Consolidated Net
Income, provided, that, the following adjustments shall be made: (a)
Consolidated EBITDA for each quarter of 2005 shall be calculated after giving
pro forma effect to the Elk City Acquisition and the adjustments described on
SCHEDULE 1.01 hereto; and (b) the amount of Consolidated EBITDA attributable to
Atlas Arkansas' interest in NOARK shall be (1) for the four fiscal quarters
ending September 30, 2005, $13,133,000, and (2) for each of the four fiscal
quarters ending December 31, 2005, March 31, 2006, and June 30, 2006, (A) for
periods prior to October 31, 2005, Consolidated EBITDA of Atlas Arkansas minus
Maintenance Capital Expenditures of Atlas Arkansas, and (B) on or after October
31, 2005, the amount of cash distributions received.


For purposes hereof, "MAINTENANCE CAPITAL EXPENDITURES" shall mean without
duplication for any period, the aggregate of all capital expenditures related to
the Pipeline determined in accordance with GAAP, excluding (a) expenditures in
respect of any transaction or any series of related transactions to acquire any
asset, the acquisition of which is not made to maintain or improve an existing
asset and (b) expenditures of any proceeds of any insurance, condemnation award
or other compensation paid or payable in respect of any loss or damage to or any
condemnation or taking of, any capital asset less the reasonable fees, taxes and
expenses paid to collect such proceeds, to rebuild or repair such Pipeline
equipment or such other asset."


(iii) The definition of "CONSOLIDATED FUNDED DEBT" is hereby amended by deleting
clause (vii) thereof in its entirety, and replacing it with the following:


"(vii) until March 31, 2006, Consolidated Funded Debt shall be calculated
excluding debt evidenced by the NOARK Notes; thereafter, to the extent that
Atlas Arkansas' portion of the NOARK Notes has not been repurchased, such
portion shall be included in such calculations; SWPL's portion of the NOARK
Notes shall not be included in such calculations at any time."


(iv) The definition of "CONSOLIDATED INTEREST EXPENSE" is hereby amended by
deleting the word "and" before clause (iii) thereof, and adding the following
clause after the word "quarters" at the end of such clause (iii):
 
2

--------------------------------------------------------------------------------



"; and (iv) until March 31, 2006, Consolidated Interest Expense shall be
calculated excluding debt evidenced by the NOARK Notes; thereafter, to the
extent that Atlas Arkansas' portion of the NOARK Notes has not been repurchased,
such portion shall be included in such calculations; SWPL's portion of the NOARK
Notes shall be excluded from such calculations; provided, however, such portion
shall be included in such calculations to the extent Atlas Arkansas or any other
Obligor makes any interest payment with respect to such portion or assumes,
directly or indirectly, any liability for any interest payment with respect to
such portion"


(v) The definition of "GUARANTOR" is hereby restated in its entirety to read as
follows:


"GUARANTOR shall mean each Initial Guarantor and each Subsidiary of Borrower
hereafter formed or acquired, except for the Unrestricted Entities (if any) and
NOARK (unless and until NOARK becomes a Wholly Owned Subsidiary."


(vi) The definition of "LC COMMITMENT" is hereby amended by replacing the words
"Ten Million Dollars ($10,000,000)" therein with the words "Fifty Million
Dollars ($50,000,000)".


(vii) The definition of "MASTER NATURAL GAS GATHERING AGREEMENTS" is hereby
restated in its entirety as follows:


"MASTER NATURAL GAS GATHERING AGREEMENTS shall mean those agreements listed as
ITEMS 2, 3, 4, 5 and 6 on SCHEDULE 7.23, as such agreements may be amended,
extended, renewed or replaced from time to time."


(viii) The definition of "PIPELINES" is hereby restated in its entirety as
follows:


"PIPELINES shall mean the natural gas transportation systems and gas gathering
systems and related processing facilities now owned and operated (or in the case
of the NOARK Pipeline, operated) as private use gathering systems by the
Obligors located in the states of New York, Ohio, Pennsylvania, Oklahoma,
Missouri and Texas, and all additions thereto, and such other natural gas
gathering systems and related processing facilities owned and operated (or in
the case of the NOARK Pipeline, operated) by the Obligors hereafter."


(b) The following definitions are hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate:


(i) "ATLAS ARKANSAS means Atlas Arkansas Pipeline LLC, an Oklahoma limited
liability company."


(ii) "NOARK means NOARK Pipeline System, Limited Partnership, an Arkansas
limited partnership."


(iii) "NOARK FINANCE means NOARK Pipeline Finance, L.L.C., an Oklahoma limited
liability company, a wholly-owned subsidiary of NOARK."


(iv) "NOARK NOTES means (i) the 7.15% Notes due 2018 issued by NOARK Finance
pursuant that certain Indenture dated as of June 1, 1998, between NOARK Finance
and The Bank of New York, as trustee, and (ii) the related Loan Agreement dated
as of June 1, 1998, between NOARK, as borrower, and NOARK Finance, as lender."
 
3

--------------------------------------------------------------------------------



(v) "NOARK PARTNERSHIP AGREEMENT means that certain Amended and Restated
Agreement of Limited Partnership of NOARK dated January 12, 1998 (as the same
may be amended, restated, or otherwise modified from time to time).


(vi) "NOARK PIPELINE means the natural gas transportation system and gas
gathering systems owned by NOARK."


(vii) "SWPL means Southwestern Energy Pipeline Company, an Arkansas
corporation."


(c) Section 2.07 of the Credit Agreement (Prepayments) is hereby amended by
replacing subsections (b) and (c) thereof with the following:


"(b) MANDATORY PREPAYMENTS.


(i) Borrower shall prepay the Revolver Principal Debt in an amount equal to 100%
of Net Cash Proceeds up to an aggregate amount of One Hundred Seventy-Five
Million Dollars ($175,000,000), not later than the third Business Day following
the receipt thereof. The Aggregate Maximum Revolver Amount shall be permanently
reduced by the amount of each such prepayment made pursuant to this SECTION
2.07(b)(i).


(ii) Thereafter, Borrower shall prepay the Principal Debt in an amount equal to
Net Cash Proceeds required to maintain a Senior Secured Leverage Ratio of 4.00
to 1.00 or less, not later than the third Business Day following receipt of such
Net Cash Proceeds.


(iii) Notwithstanding CLAUSES (i) and (ii) above, following mandatory
prepayments under CLAUSE (i) in an aggregate of One Hundred Million Dollars
($100,000,000) of Equity Net Cash Proceeds, the receipt by Borrower of
subsequent Equity Net Cash Proceeds of up to $40,000,000 shall not trigger a
mandatory prepayment of Principal Debt to the extent such proceeds are used to
fund the construction of the Sweetwater gas plant in Beckham County, Oklahoma,
and associated gathering and pipeline interconnects.


(c) GENERALLY. Prepayments permitted under this SECTION 2.07 shall be without
premium or penalty, except as required under SECTION 5.05 for prepayment of
LIBOR Loans. Any voluntary prepayment of the Principal Debt shall be applied to
the Revolver Principal Debt and the Term Loan Principal Debt at the Borrower's
discretion; provided, that upon any Default or Event of Default, any such
prepayment shall be allocated pro rata to each Revolver Lender and each Term
Loan Lender in accordance with its Percentage Share of the Principal Debt. Any
mandatory prepayment of the Principal Debt under CLAUSE (b)(ii) above shall be
applied first against the Term Loan Principal Debt, and the balance, if any,
shall be applied against the Revolver Principal Debt. With respect to the
Revolver Loans, any mandatory prepayments made pursuant to CLAUSE (b)(ii) above
and any voluntary prepayments may be reborrowed subject to the then effective
Aggregate Maximum Revolver Amount."


(d) The following is hereby added to the Credit Agreement as SECTION 2.11:


"Section 2.11 INCREASE IN REVOLVER FACILITY.
 
4

--------------------------------------------------------------------------------



(a) Provided there exists no Default and subject to the conditions set forth
under CLAUSE (e) below, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), Borrower may from time to time request an increase
in the aggregate Revolver Commitments under the Revolver Facility; provided,
that (i) the Aggregate Maximum Revolver Amount shall not exceed $475,000,000,
and (ii) such increase of the Revolver Facility shall be in a minimum amount of
$25,000,000, or integral multiples of $1,000,000 in excess thereof. At the time
of sending such notice, Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Revolver Lender is requested to
respond.


(b) Each Revolver Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolver Commitment and, if so,
whether by an amount equal to, greater than, or less than its Percentage Share
of such requested increase. Any Revolver Lender not responding within such time
period shall be deemed to have declined to increase its Revolver Commitment.


(c) The Administrative Agent shall notify Borrower of the Revolver Lenders'
responses to the request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld), Borrower
may also invite additional Eligible Assignees to become Revolver Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.


(d) If the aggregate Revolver Commitments are increased in accordance with this
Section, the Administrative Agent and Borrower shall determine the effective
date (such date, the "INCREASE EFFECTIVE DATE") and the final allocation of such
increase. The Administrative Agent shall promptly (i) notify Borrower of the
final allocation of such increase in the Revolver Commitment and the Increase
Effective Date, and (ii) notify each Revolver Lender of its Revolver Commitment
as of the Increase Effective Date.


(e) As a condition precedent to such increase, Borrower shall deliver to the
Administrative Agent a certificate of each Obligor dated as of the Increase
Effective Date signed by a Responsible Officer of such Obligor (i) certifying
and attaching the resolutions adopted by such Obligor approving or consenting to
such increase, and (ii) in the case of Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in ARTICLE VII and the other Loan Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this SECTION 2.11, the representations and warranties contained in
SECTION 7.02 shall be deemed to refer to the most recent statements furnished
pursuant to CLAUSES (a) and (b), respectively, of SECTION 8.01, (B) no Default
exists, (C) no Material Adverse Effect shall have occurred, and (D) the Senior
Secured Leverage Ratio does not exceed 4.00 to 1.00. To the extent necessary to
keep the outstanding Revolver Loans ratable with any revised Percentage Shares
of the Revolver Lenders arising from any nonratable increase in the Revolver
Commitments under this Section, Borrower shall prepay Revolver Loans outstanding
on the Increase Effective Date and/or Lenders shall make assignments pursuant to
arrangements satisfactory to the Administrative Agent (provided, that in each
case, Borrower shall pay any additional amounts required pursuant to SECTION
5.05).

5

--------------------------------------------------------------------------------



(f) This Section shall supersede any provisions in SECTIONS 4.05 or 12.04 to the
contrary."


(e) Section 4.05(a) of the Credit Agreement (Set-off) is hereby amended by
adding the following after the word "Subsidiary" therein:


"(except for NOARK, unless and until NOARK becomes a Wholly Owned Subsidiary)"


(f) Section 7.07 of the Credit Agreement (Use of Loans) is hereby amended by
replacing clause (iii) therein with the following:


"(iii) for the development of the Pipeline Properties and the acquisition of
Pipeline Properties and related assets (or equity interests therein) by the
Obligors"


(g) Section 8.01 of the Credit Agreement (Reporting Requirements) is hereby
amended by deleting the phrase "and consolidating" each time it appears in
subsections (a) and (b) thereof.


(h) Section 8.01 of the Credit Agreement (Reporting Requirements) is hereby
amended by replacing subsection (e) thereof with the following:


"(e) REGULATORY FILINGS, ETC. Promptly upon its becoming available, (i) each
financial statement, report, notice or proxy statement sent by the Borrower to
its unitholders generally and each regular or periodic report and any
registration statement, prospectus or written communication (other than
transmittal letters) in respect thereof filed by the Borrower with or received
by the Borrower in connection therewith from any securities exchange or the SEC
or any successor agency; and (ii) each report, notice, request, application, or
other filing or material communication that is filed by the Borrower with or
received by the Borrower from the Federal Energy Regulatory Commission or any
successor agency."


(i) Section 8.03(c) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:


"Notwithstanding the foregoing, for so long as NOARK is not a Wholly-Owned
Subsidiary, the obligations of Atlas Arkansas under this SECTION 8.03(c) with
respect to the NOARK Pipeline shall be limited to actions that Atlas Arkansas is
required to take under the NOARK Partnership Agreement."


(j) Section 8.07 of the Credit Agreement (Reserve Reports) is hereby restated in
its entirety to read as follows:


"Section 8.07 [Reserved]"


(k) Section 8.09(a) of the Credit Agreement (Lien on Pipeline Properties) is
hereby amended by adding the following parenthetical at the end of the first
sentence thereof:


"(except with respect to Pipeline Properties of NOARK, unless and until NOARK
becomes a Wholly Owned Subsidiary)"


(l) Section 8.09(d) of the Credit Agreement (Subordination of Obligors' Liens)
is hereby amended as follows:

6

--------------------------------------------------------------------------------



(i) Subsection (iii) thereof is hereby amended by adding the following
parenthetical after the words "Pipeline Properties":


"(except for such Pipeline Properties that are not Mortgaged Properties)"


(ii) Subsection (v) thereof is hereby amended by adding the following
parenthetical after the word "Pipelines":


"(except for the NOARK Pipeline, for so long as such Pipeline is not a Mortgaged
Property)"


(m) Section 8.13 of the Credit Agreement (Guaranties) is hereby amended by
replacing the phrase "(other than the Unrestricted Entities)" therein with the
following phrase:


"(other than the Unrestricted Entities and other than NOARK, unless and until
NOARK becomes a Wholly Owned Subsidiary)"


(n) The following is hereby added to the Credit Agreement as Section 8.15:


"8.15 NOARK DEBT. Borrower shall not permit Atlas Arkansas to extend, increase,
or modify any Debt of NOARK existing as of October 31, 2005, or cause, permit,
or approve additional Debt of NOARK after such date, except for Debt of the type
permitted in Sections 9.01(a), (c), (d) ,(e), (f), (g), (j), and (k)."


(o) Section 9.01 of the Credit Agreement (Debt) is hereby amended by renaming
clause (j) thereof as "clause (l)" and replacing clause (i) thereof with the
following:


"(i) Debt in an amount not to exceed Two Hundred Seventy-Five Million Dollars
($275,000,000) incurred in connection with a senior or subordinated unsecured
note offering with a maturity date at least one year beyond the maturity of the
Facilities, the documentation for which contains covenants no more restrictive
than those set forth in this Agreement; and


(j) unsecured guarantees of Subsidiary obligations (other than obligations for
borrowed money); and


(k) Debt evidenced by the NOARK Notes; and"


(p) Section 9.03(i) of the Credit Agreement (Investments, Loans and Advances) is
hereby amended by replacing the words "Fifteen Million Dollars ($15,000,000)"
therein with the words "Fifty Million Dollars ($50,000,000)".


(q) Section 9.13 of the Credit Agreement is hereby restated in its entirety to
read as follows:


"Section 9.13 CONSOLIDATED EBITDA TO CONSOLIDATED INTEREST EXPENSE. Borrower
will not permit the ratio of its Consolidated EBITDA to Consolidated Interest
Expense as of the end of any fiscal quarter of Borrower (calculated quarterly
based upon the four most recently completed quarters) to be less than:


October 1, 2005 through March 30, 2006
2.50 to 1.00
March 31, 2006 and thereafter
3.00 to 1.00"

 
7

--------------------------------------------------------------------------------



(r) Section 9.14 of the Credit Agreement is hereby restated in its entirety to
read as follows:


"Section 9.14 CONSOLIDATED FUNDED DEBT TO CONSOLIDATED EBITDA. The Borrower will
not permit the ratio of its Consolidated Funded Debt to Consolidated EBITDA (the
"LEVERAGE RATIO") as of the end of any fiscal quarter of the Borrower
(calculated quarterly based upon the four most recently completed quarters, and
including pro forma adjustments acceptable to the Administrative Agent following
any material acquisition) set forth below to be more than the ratio
corresponding to such periods:


October 1, 2005 through March 30, 2006
6.00 to 1.00
March 31, 2006 through June 29, 2006
5.75 to 1.00
June 30, 2006 and thereafter
4.50 to 1.00"



(s) Section 9.15 of the Credit Agreement is hereby restated in its entirety to
read as follows:


"Section 9.15 CONSOLIDATED SENIOR SECURED DEBT TO CONSOLIDATED EBITDA. The
Borrower will not permit the ratio of its Consolidated Senior Secured Debt to
Consolidated EBITDA (the "SENIOR SECURED LEVERAGE RATIO") as of the end of any
fiscal quarter of the Borrower (calculated quarterly based upon the four most
recently completed quarters, and including pro forma adjustments acceptable to
the Administrative Agent following any material acquisition) set forth below to
be more than the ratio corresponding to such periods:


October 1, 2005 through March 30, 2006
6.00 to 1.00
March 31, 2006 through June 29, 2006
5.75 to 1.00
June 30, 2006 through September 29, 2006
4.50 to 1.00
September 30, 2006 and thereafter
4.00 to 1.00"



(t) Section 10.01 of the Credit Agreement (Events of Default) is hereby amended
by adding the following to the end of subsection (b) thereof:


"(iii) Any event specified in any note, agreement, indenture or other document
evidencing or relating to the NOARK Notes shall occur if the effect of such
event is to cause the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders) to cause such Debt in excess of $25,000,000 to
become due prior to its stated maturity; or"


(u) Subsections (e), (f), and (g) of Section 10.01 of the Credit Agreement are
hereby amended by adding the words "or NOARK" after the word "Obligor" each time
such word appears in such subsections.


(v) Atlas Arkansas is hereby added as a "Guarantor" and an "Obligor" under the
Credit Agreement.


SECTION 3. AMENDMENT EFFECTIVE DATE. This Amendment shall be binding upon all
parties to the Credit Agreement as of the date (the "AMENDMENT EFFECTIVE DATE")
that Administrative Agent receives the following (other than (a) Atlas Arkansas'
organizational documents under CLAUSE (c) below, and (b) the Opinion of Pray,
Walker, Jackman, Williamson & Marlar, Oklahoma counsel to the Borrower, which
items are hereby permitted to be delivered after the Amendment Effective Date
but no later than one Business Day following the acceptance of such
organizational documents by the Oklahoma Secretary of State, or such later date
as the Administrative Agent may agree):

8

--------------------------------------------------------------------------------



(a) sufficient counterparts of this Amendment, executed and delivered to
Administrative Agent by (i) each Obligor, (ii) Administrative Agent, (iii)
Issuing Bank, and (iv) each Lender;


(b) replacement Revolver Notes, reflecting the Lenders' revised Revolver
Commitments;


(c) From each Obligor, such certificates of secretary, assistant secretary,
manager, or general partner, as applicable, as the Administrative Agent may
require, certifying (i) resolutions authorizing the execution and performance of
(A) this Amendment and the other Loan Documents that such Person is executing in
connection herewith, and (B) the Stock Purchase Agreement and each other
agreement, document and instrument executed and delivered by Borrower or any
other Obligor and any counterparty thereto in connection with the Atlas Arkansas
Acquisition, as applicable (collectively, the "ATLAS ARKANSAS ACQUISITION
DOCUMENTS"), (ii) the incumbency and signature of the officer executing such
documents, and (iii) that there has been no change in such Person's
organizational documents since April 14, 2005 (or, if there has been a change,
and in the case of Atlas Arkansas' organizational documents attaching a copy
thereof);


(d) A copy of the Atlas Arkansas Acquisition Documents, including without
limitation the Escrow Agreement pursuant to which Enogex agrees to deposit into
an escrow or similar account an amount sufficient to repurchase the portion
guaranteed by Enogex of the 7.15% Notes due 2018 issued pursuant that certain
Indenture dated as of June 1, 1998, between NOARK Pipeline Finance, L.L.C., and
The Bank of New York, as trustee, and all schedules and exhibits to such Atlas
Arkansas Acquisition Documents (as supplemented or amended prior to the
Amendment Effective Date), certified by Borrower as true and complete, in form
and substance reasonably satisfactory to the Co-Lead Arrangers;


(e) A duly completed compliance certificate, dated as of the Amendment Effective
Date, substantially in the form of Exhibit C to the Credit Agreement,
demonstrating pro forma compliance with Sections 9.13, 9.14, and 9.15 of the
Credit Agreement as of the end of the most recent fiscal quarter for which
Borrower is required to provide financial statements pursuant to Section 8.01 of
the Credit Agreement, after giving effect to the Atlas Arkansas Acquisition and
after giving effect to any Indebtedness (including the obligations under the
Credit Agreement and the other Loan Documents) incurred in connection therewith;


(f) Such financial statements of NOARK Pipeline System, Limited Partnership
("NOARK"), as may be reasonably requested by Co-Lead Arrangers;


(g) A certificate signed by a Responsible Officer of Borrower, dated as of the
Amendment Effective Date, certifying (a) that the closing of the Atlas Arkansas
Acquisition is being consummated on such date; (b) additions as applicable to
the Annexes to each Pledge, Assignment, and Security Agreements previously
executed by the Obligors to reflect ownership of the Shares; (c) revised
Schedules to the Credit Agreement, as applicable; (d) that after giving effect
to this Amendment and the revised Schedules to the Credit Agreement and Annexes
to the Pledge, Assignment, and Security Agreements, both before and after taking
into account the Atlas Arkansas Acquisition and the funding of Loans on such
date, the representations and warranties contained in Article VII of the Credit
Agreement and in the Security Instruments are true and correct in all material
respects on and as of such date except to the extent such representations and
warranties relate solely to an earlier date; (e) that after giving effect to
this Amendment, both before and after giving effect to the Atlas Arkansas
Acquisition, no Default or Event of Default has occurred and is continuing as of
such date; (f) that since December 31, 2004, there has occurred no "Material
Adverse Effect" (as such term is defined in the Stock Purchase Agreement) with
respect to the Borrower; (g) that there is no litigation, investigation or
proceeding known to and affecting Borrower or any Affiliate of Borrower for
which Borrower is required to give notice pursuant to Section 8.02 of the Credit
Agreement; and (h) that there are no actions, suits, investigations or
proceedings pending or, to the knowledge of Borrower, threatened in any court or
before any arbitrator or governmental authority by or against Borrower, any
Guarantor, or any of their respective properties, that (i) if adversely
determined, could reasonably be expected to materially and adversely affect
Borrower, any Guarantor, or the Mortgaged Property, taken as a whole, or the
Shares, or (ii) seek to affect or pertain to any transaction contemplated
hereby, the Atlas Arkansas Acquisition, or the ability of Borrower or any
Guarantor to perform its obligations under the Loan Documents;

9

--------------------------------------------------------------------------------



(h) The Security Instruments listed on SCHEDULE 1 hereto, duly completed and
executed in sufficient number of counterparts for recording, if necessary,
including delivery of any requisite mortgage tax affidavit and payment for
applicable mortgage tax, if any due; all original certificates of partnership
units or members' equity, blank stock powers, and Intercompany Notes duly
endorsed as required under such Security Instruments.


(i) A Guaranty Agreement executed by Atlas Arkansas in favor of the
Administrative Agent, for the benefit of the Lenders;


(j) A certificate of a Responsible Officer of Borrower, dated as of the
Amendment Effective Date, (a) listing the Material Agreements executed in
connection with, or assumed in connection with, the Atlas Arkansas Acquisition,
and (b) certifying that Borrower has no knowledge of any material default
thereunder by any party thereto;


(k) An opinion of counsel to the Obligors (including local counsel) acceptable
to the Co-Lead Arrangers, with respect to the existence of the Obligors, due
authorization and execution of the Amendment, the Atlas Arkansas Acquisition
Documents, and the other Loan Documents executed in connection therewith,
enforceability of the Amendment, the Atlas Arkansas Acquisition Documents, and
such Loan Documents, including without limitation the Security Instruments,
under the laws of the states wherein the Mortgaged Properties are located, and
other matters incident to the transactions herein contemplated as the Co-Lead
Arrangers may reasonably request, each in form and substance satisfactory to the
Co-Lead Arrangers;


(l) Title information as the Co-Lead Arrangers may require setting forth the
status of title to the Properties (including, without limitation, the Pipeline
Properties (including title to the Pipelines owned by NOARK)) acceptable to the
Co-Lead Arrangers;


(m) Appropriate UCC search certificates and other evidence satisfactory to the
Co-Lead Arrangers with respect to the Obligors' Properties reflecting no prior
Liens, other than Excepted Liens;


(n) Environmental assessments and other reports to the extent maintained by the
Atlas Arkansas or NOARK covering NOARK's Properties, reporting on the current
environmental condition of such Properties, satisfactory to the Co-Lead
Arrangers and the Lenders;


(o) A letter from CT Corporation System, Inc., or other agent acceptable to the
Administrative Agent, accepting service of process in the State of New York on
behalf of Atlas Arkansas; and


(p) such other agreements, certificates, documents and evidence of authority as
Co-Lead Arrangers, any Lender or counsel to the Co-Lead Arrangers may reasonably
request.


SECTION 4. REPRESENTATIONS AND WARRANTIES OF OBLIGORS. Each of the Obligors
represents and warrants to Administrative Agent, Issuing Bank and Lenders, with
full knowledge that Administrative Agent, Issuing Bank, and Lenders are relying
on the following representations and warranties in executing this Amendment, as
follows:

10

--------------------------------------------------------------------------------



(a) each Obligor has the organizational power and authority to execute, deliver
and perform this Amendment and such other Loan Documents executed in connection
herewith, and all organizational action on the part of such Person requisite for
the due execution, delivery and performance of this Amendment and such other
Loan Documents executed in connection herewith has been duly and effectively
taken;


(b) the Credit Agreement, as amended by this Amendment, the Loan Documents and
each and every other document executed and delivered in connection with this
Amendment to which any Obligor is a party constitute the legal, valid and
binding obligations of each Obligor to the extent it is a party thereto,
enforceable against such Person in accordance with their respective terms;


(c) this Amendment does not and will not violate any provisions of any of the
organizational documents of any Obligor, or any contract, agreement, instrument
or requirement of any Governmental Authority to which any Obligor is subject.
Obligors' execution of this Amendment will not result in the creation or
imposition of any lien upon any properties of any Obligor, other than those
permitted by the Credit Agreement and this Amendment;


(d) the execution, delivery and performance of this Amendment by Obligors does
not require the consent or approval of any other Person, including, without
limitation, any regulatory authority or governmental body of the United States
of America or any state thereof or any political subdivision of the United
States of America or any state thereof; and


(e) no Default exists, and all of the representations and warranties contained
in the Credit Agreement and all instruments and documents executed pursuant
thereto or contemplated thereby are true and correct in all material respects on
and as of this date, other than those which have been disclosed to
Administrative Agent, Issuing Bank and Lenders in writing.


SECTION 5. REFERENCE TO AND EFFECT ON THE AGREEMENT.


(a) On and after the Amendment Effective Date, each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof," "herein," or words of like
import shall mean and be a reference to the Credit Agreement, as amended hereby.


(b) Except as otherwise expressly provided herein, the Credit Agreement and the
other Loan Documents are not amended, modified or affected by this Amendment.
Obligors ratify and confirm that (a) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (b) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (c) the collateral under the Security
Instruments is unimpaired by this Amendment.


SECTION 6. COSTS, EXPENSES AND TAXES. Borrower agrees to pay on demand all
reasonable costs and expenses of Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment, and the
other instruments and documents to be delivered hereunder, including reasonable
attorneys' fees and out-of-pocket expenses of Administrative Agent. In addition,
Borrower shall pay any and all recording and filing fees payable or determined
to be payable in connection with the execution and delivery, filing or recording
of this Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save Administrative Agent harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes or fees.

11

--------------------------------------------------------------------------------



SECTION 7. DISCLOSURE OF CLAIMS. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and in order
to induce Administrative Agent, Issuing Bank and Lenders to enter into this
Amendment, each Obligor represents and warrants that it knows of no defenses,
counterclaims or rights of setoff to the payment of any Indebtedness.


SECTION 8. AFFIRMATION OF GUARANTY AGREEMENTS, SECURITY INTEREST.


(a) Each of the undersigned Guarantors hereby consents to and accepts the terms
and conditions of this Amendment, and the transactions contemplated hereby,
agrees to be bound by the terms and conditions hereof, and ratifies and confirms
that each Guaranty Agreement and each of the other Loan Documents to which it is
a party is, and shall remain, in full force and effect after giving effect to
this Amendment.


(b) Obligors hereby confirm and agree that any and all liens, security interest
and other security or collateral now or hereafter held by Administrative Agent
for the benefit of Lenders as security for payment and performance of the
Obligations hereby under such Security Instruments to which such Obligor is a
party are renewed and carried forth to secure payment and performance of all of
the Obligations. The Security Instruments are and remain legal, valid and
binding obligations of the parties thereto, enforceable in accordance with their
respective terms.


SECTION 9. EXISTING REVOLVER LOANS AND LETTERS OF CREDIT The Register located at
the Principal Office of the Administrative Agent is hereby updated to reflect
the revised Revolver Commitments of the Revolver Lenders. In connection
therewith, Borrower, the Administrative Agent, and the Lenders shall make
adjustments to (i) the outstanding principal amount of the Revolver Loans (but
not any interest accrued thereon prior to the Amendment Effective Date or any
accrued commitment fees under the Credit Agreement prior to the Amendment
Effective Date), including the borrowing of additional Revolver Loans (which may
include LIBOR Loans) and the repayment of Revolver Loans (which may include the
prepayment or conversion of LIBOR Loans) plus all applicable accrued interest,
fees and expenses as shall be necessary to provide for Revolver Loans by each
Revolver Lender in the amount of its new Percentage Share of all Revolver Loans
as of the Amendment Effective Date, and (ii) participations in outstanding
Letters of Credit as of the Amendment Effective Date to provide for each
Revolver Lender's participation in each outstanding Letter of Credit as of the
Amendment Effective Date equal to such Revolver Lender's new Percentage Share of
the aggregate amount available to be drawn under each such Letter of Credit as
of the Amendment Effective Date. In connection with the foregoing, each Revolver
Lender shall be deemed to have made an assignment of its outstanding Revolver
Loans and Revolver Commitments under the Credit Agreement, and assumed
outstanding Revolver Loans and Revolver Commitments of other Revolver Lenders
under the Credit Agreement, all at the request of the Borrower, as may be
necessary to effect the foregoing, and each such Lender shall be entitled to any
reimbursement under Section 5.05 of the Credit Agreement in respect thereof.


SECTION 10. EXECUTION AND COUNTERPARTS. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
and other Loan Documents shall be equally as effective as delivery of a manually
executed counterpart of this Amendment and such other Loan Documents.

12

--------------------------------------------------------------------------------



SECTION 11. GOVERNING LAW. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


SECTION 12. HEADINGS. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.


SECTION 13. NO ORAL AGREEMENTS. THE CREDIT AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK. SIGNATURE PAGES TO FOLLOW.]

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this First Amendment to Credit
Agreement as of the day and year first above written.



 
BORROWER:
           
ATLAS PIPELINE PARTNERS, L.P.,
 
a Delaware limited partnership
           
By:
Atlas Pipeline Partners GP, LLC, its general partner
             
By:
       
Michael L. Staines
     
President and Chief Operating Officer
           
GUARANTORS:
             
ATLAS PIPELINE NEW YORK, LLC,
 
a Pennsylvania limited liability company
           
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
             
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
               
By:
         
Michael L. Staines
       
President and Chief Operating Officer
           
ATLAS PIPELINE OHIO, LLC,
 
a Pennsylvania limited liability company
             
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
               
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                 
By:
           
Michael L. Staines
         
President and Chief Operating Officer
         



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------





 
ATLAS PIPELINE PENNSYLVANIA, LLC,
 
a Pennsylvania limited liability company
           
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
             
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
               
By:
         
Michael L. Staines
       
President and Chief Operating Officer
           
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.,
 
a Delaware limited partnership
           
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
             
 
By:        
Michael L. Staines
     
President and Chief Operating Officer
           
ATLAS PIPELINE MID-CONTINENT LLC,
 
a Delaware limited liability company
           
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
             
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
               
By:
            
Michael L. Staines
       
President and Chief Operating Officer



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------





 
ELK CITY OKLAHOMA PIPELINE, L.P.,
 
a Texas limited partnership
               
By:
Elk City Oklahoma GP, LLC, a Delaware limited liability companyand its sole
general partner
                 
By:
Atlas Pipeline Mid-Continent LLC, a Delaware limited liability company and its
sole member
                   
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
                     
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                       
By:
             
Michael L. Staines
           
President and Chief Operating Officer
               
ELK CITY OKLAHOMA GP, LLC,
 
a Delaware limited liability company
               
By:
Atlas Pipeline Mid-Continent LLC, a Delaware limited liability company and its
sole member
                 
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
                   
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                     
By:
           
Michael L. Staines
         
President and Chief Operating Officer



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------





 
ATLAS ARKANSAS PIPELINE LLC,
 
an Oklahoma limited liability company
             
By:
Atlas Pipeline Mid-Continent LLC, a Delaware limited liability company and its
sole member
               
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
                 
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                   
By:
 
         
Michael L. Staines
         
President and Chief Operating Officer



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT, ISSUING BANK AND A LENDER:
       
WACHOVIA BANK, NATIONAL ASSOCIATION
       
By:
     
Name: Jay Buckman
   
Title: Vice President



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------






 
LENDERS:
             
BANK OF AMERICA, N.A.
             
By:
         
Name:
       
Title:
             
BANK OF OKLAHOMA N.A.
             
By:
         
Name:
       
Title:
             
KEYBANK NATIONAL ASSOCIATION
             
By:
         
Name:
       
Title:
             
WELLS FARGO BANK, N.A.
             
By:
         
Name:
       
Title:
             
BNP PARIBAS
             
By:
         
Name:
       
Title:
             
NEWCOURT CAPITAL USA INC.
             
By:
         
Name:
       
Title:
 





SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT




--------------------------------------------------------------------------------






 
COMERICA BANK
             
By:
         
Name:
       
Title:
             
COMPASS BANK
             
By:
         
Name:
       
Title:
             
CITIBANK TEXAS, N.A.
             
By:
         
Name:
       
Title:
             
FORTIS CAPITAL CORP.
             
By:
         
Name:
       
Title:
             
GUARANTY BANK
             
By:
         
Name:
       
Title:
             
NATIONAL CITY BANK
             
By:
         
Name:
       
Title:
             
NATEXIS BANQUES POPULAIRES
             
By:
         
Name:
       
Title:
 



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------


 

 
UFJ BANK LIMITED, NEW YORK BRANCH
             
By:
         
Name:
       
Title:
             
WESTLB AG, NEW YORK BRANCH
             
By:
         
Name:
       
Title:
             
By:
         
Name:
       
Title:
 



SIGNATURE PAGE TO
FIRST AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT


--------------------------------------------------------------------------------



SCHEDULE 1


Security Instruments


1.
First Amendment to Deed of Trust, Mortgage, Security Agreement and Financing
Statement, dated October 31, 2005, from Atlas Pipeline Mid-Continent LLC to
Wachovia Bank, National Association, Administrative Agent.



2.
First Amendment to Open-End Mortgage, Security Agreement and Financing
Statement, dated October 31, 2005, from Atlas Pipeline New York, LLC to Wachovia
Bank, National Association, Administrative Agent.



3.
First Amendment to Open-End Mortgage, Security Agreement and Financing
Statement, dated October 31, 2005, from Atlas Pipeline Ohio, LLC to Wachovia
Bank, National Association, Administrative Agent.



4.
First Amendment to Open-End Mortgage, Security Agreement and Financing
Statement, dated October 31, 2005, from Atlas Pipeline Pennsylvania, LLC to
Wachovia Bank, National Association, Administrative Agent.



5.
Pledge, Assignment and Security Agreement dated October 31, 2005, from Atlas
Arkansas to Wachovia Bank, National Association, as Administrative Agent.

 
 
 

--------------------------------------------------------------------------------